       Case 3:18-cv-00031-MMD-WGC Document 71 Filed 05/05/20 Page 1 of 6




 1   AARON D. FORD
      Attorney General
 2   PETER E. DUNKLEY, Bar No. 11110
      Deputy Attorney General
 3   State of Nevada
     Public Safety Division
 4   100 N. Carson Street
     Carson City, NV 89701-4717
 5   Tel: (775) 684-1259
     E-mail: pdunkley@ag.nv.gov
 6
     Attorneys for Defendants
 7   Renee Baker, Tamara Bartel, Dwayne Baze,
     Kelly Belanger, Quentin Byrne, Tara Carpenter,
 8   Melina Castro, James Dzurenda, Timothy Filson,
     Sheryl Foster, Starlin Gentry, Todd Gilliland,
 9   James Keener, E.K. McDaniel, Ramon Olivas,
     Valaree Olivas and William Sandie
10

11                                    UNITED STATES DISTRICT COURT

12                                           DISTRICT OF NEVADA

13   DOUGLAS SHIELDS,                                           Case No. 3:18-cv-00031-MMD-WGC

14                           Plaintiff,
                                                         UNOPPOSED MOTION FOR EXTENSION OF
15   vs.                                                    DISPOSITIVE MOTION DEADLINE
                                                                    (Third Request)1
16   RENEE BAKER, et al.,

17                           Defendants.

18          Defendants Renee Baker, Tamara Bartel, Dwayne Baze, Kelly Belanger, Quentin Byrne, Tara

19   Carpenter, Melina Castro, James Dzurenda, Timothy Filson, Sheryl Foster, Starlin Gentry, Todd

20   Gilliland, James Keener, E.K. McDaniel, Ramon Olivas, Valaree Olivas and William Sandie, by and

21   through counsel, Aaron D. Ford, Nevada Attorney General, and Peter E. Dunkley, Deputy Attorney

22   General, hereby moves for a 60 day extension of the dispositive motion deadline.

23   ///

24   ///

25   ///

26   ///

27   ///

28          1
                Defendants construe the request for discovery extension as the first request. (ECF No. 50.)
                                                          1
           Case 3:18-cv-00031-MMD-WGC Document 71 Filed 05/05/20 Page 2 of 6




 1                           MEMORANDUM OF POINTS AND AUTHORITIES

 2   I.       BACKGROUND

 3            This is an inmate civil rights action filed pursuant to 42 U.S.C. § 1983. See ECF No. 1-2

 4   (Complaint). Douglas Shields is an inmate currently housed at Lovelock Correctional Center (LCC).

 5   Mr. Shields alleges a varied of claims against a variety of Defendants at various correctional

 6   institutions. See ECF No. 1-2 (allegations in various institutions).

 7   II.      RELEVANT PROCEDURAL HISTORY

 8            On October 7, 2019, the Court issued a scheduling order in which discovery would close on

 9   January 6, 2020 (ECF No 55).

10            Dispositive motions are due February 6, 2020. Id.

11            On December 30, 2019, Shields filed a motion to extend discovery by 60 days. (ECF No. 58.)

12            On January 27, 2020, Shields filed a notice that he is serving additional discovery. (ECF No.

13   59.)

14            On February 6, 2020, the Court granted Plaintiff’s motion to extend discovery (ECF No. 58) and

15   Defendants’ motion for extension of Dispositive Motion Deadline (ECF No. 60), setting the close of

16   discovery for April 6, 2020, and the dispositive motion deadline of May 6, 2020. (See ECF No. 61.)

17            The Defendants received and responded to discovery requests.2

18            Shields wrote to the Office of the Attorney General (OAG) regarding the sufficiency of

19   discovery responses. The OAG arranged for a telephonic meet and confer regarding the dispute. The

20   telephone conference took place on April 28, 2020.

21            On May 5, 2020, the OAG arranged for a follow-up telephone call and confirmed that the

22   information sought in the disputed discovery would not be provided by the OAG at this time. The

23   undersigned and Shields discussed the imminent dispositive motion deadline and agreed an extension

24   would be prudent in light of the outstanding discovery issue.

25            Recognizing that the dispositive motion deadline is May 6, 2020, and that Shields may elect to

26   file a discovery related motion, Shields and Defendants now bring this motion requesting a 60 day

27
              2
              To the extent Defendants responded, Defendants are not waiving objections to the timing or
28
     the substance of the requests.
                                                          2
        Case 3:18-cv-00031-MMD-WGC Document 71 Filed 05/05/20 Page 3 of 6




 1   extension to the date in which the parties must file dispositive motions. Shields stated he would not

 2   oppose a motion for such an extension.

 3          This unopposed motion follows.

 4   III.   LEGAL STANDARDS

 5          Local Rule 26-4 provides as follows:

 6                 A motion or stipulation to extend any date set by the discovery plan,
                   scheduling order, or other order must, in addition to satisfying the
 7                 requirements of LR IA 6-1, be supported by a showing of good cause for
                   the extension. A motion or stipulation to extend a deadline set forth in a
 8                 discovery plan must be received by the court no later than 21 days before
                   the expiration of the subject deadline. A request made within 21 days of
 9                 the subject deadline must be supported by a showing of good cause. A
                   request made after the expiration of the subject deadline will not be
10                 granted unless the movant also demonstrates that the failure to act was the
                   result of excusable neglect. A motion or stipulation to extend a discovery
11                 deadline or to reopen discovery must include:
12                 (a) A statement specifying the discovery completed;
13                 (b) A specific description of the discovery that remains to be completed;
14                 (c) The reasons why the deadline was not satisfied or the remaining
                   discovery was not completed within the time limits set by the discovery
15                 plan; and,
16                 (d) A proposed schedule for completing all remaining discovery.
17
            Additionally, courts have inherent power to control their dockets. Hamilton Copper & Steel
18
     Corp. v. Primary Steel, Inc., 898 F.2d 1428, 1429 (9th Cir. 1990); Oliva v. Sullivan, 958 F.2d 272,
19
     273 (9th Cir. 1992). Fed. R. Civ. P. 6(b)(1) governs enlargements of time and provides as follows:
20
                   When an act may or must be done within a specified time, the court may,
21                 for good cause, extend the time: (A) with or without motion or notice if
                   the court acts, or if a request is made, before the original time or its
22                 extension expires; or (B) on motion made after the time has expired if the
                   party failed to act because of excusable neglect.
23

24          “The proper procedure, when additional time for any purpose is needed, is to present to the

25   Court a timely request for an extension before the time fixed has expired (i.e., a request presented

26   before the time then fixed for the purpose in question has expired).” Canup v. Miss. Valley Barge Line

27   Co., 31 F.R.D. 282, 283 (D.Pa. 1962). The Canup Court explained that “the practicalities of life” (such

28   as an attorney’s “conflicting professional engagements” or personal commitments such as vacations,

                                                        3
       Case 3:18-cv-00031-MMD-WGC Document 71 Filed 05/05/20 Page 4 of 6




 1   family activities, illnesses, or death) often necessitate an enlargement of time to comply with a court

 2   deadline. Id. Extensions of time “usually are granted upon a showing of good cause, if timely made.”

 3   Creedon v. Taubman, 8 F.R.D. 268, 269 (D.Ohio 1947). The good cause standard considers a party’s

 4   diligence in seeking the continuance or extension. See, e.g., Johnson v. Mammoth Recreations, Inc.,

 5   975 F.2d 604, 609 (9th Cir. 1992).

 6   IV.    ARGUMENT3

 7          Defendants submit that there is good cause to extend the dispositive motion deadline to allow

 8   the parties 60 days to permit time for Plaintiff to seek judicial assistance to resolve the disputed

 9   discovery. Accordingly, it is also necessary to amend the scheduling order to add 60 days to the

10   existing deadlines. Defendants provide the following information pursuant to Local Rule IA 6-1 which

11   requires the reasons for the extension requested and the prior extensions.

12          Reasons for the requested extension:         Plaintiff is not satisfied with Defendants discovery

13   responses. After two telephonic meetings where the Plaintiff and the OAG discussed the discovery,

14   Plaintiff would need time to move to compel Defendants regarding the sufficiency of the discovery

15   response related to Brian Williams. With the dispositive motion deadline of May 6, 2020, there is

16   insufficient time to fully resolve the dispute prior to filing dispositive motions.

17          This is the third request to extend the dispositive motion deadline. As noted above, the first

18   request was the de facto effect of Plaintiff’s motion to extend discovery (ECF No. 58) on the scheduling

19   order. The second request was Defendants’ request (ECF No. 60).

20          Proposed Scheduling Order Amendment—(60 days)

21          Current Dispositive Motion Deadline:                                           May 6, 2020

22          Proposed Dispositive Motion Deadline                                           July 6, 2020

23          Joint Pre-trial order 30 days after decision on motions for summary judgment.

24          This request for extension of time is made in good faith and not for the purpose of undue delay.

25   ///

26   ///

27
            3
            Plaintiff does not oppose the requested extension, but does not necessarily agree with the
28
     Defendants position regarding discovery.
                                                           4
          Case 3:18-cv-00031-MMD-WGC Document 71 Filed 05/05/20 Page 5 of 6




 1   V.      CONCLUSION

 2           For the above stated reasons, Defendants request 60 days time to file dispositive motions. The

 3   request is unopposed.

 4           DATED this 5th day of May, 2020.

 5                                               AARON D. FORD
                                                 Attorney General
 6

 7                                               By:    /s/ Peter E. Dunkley
                                                        PETER E. DUNKLEY, Bar No. 11110
 8                                                      Deputy Attorney General
 9                                                      Attorneys for Defendants
10    IT IS SO ORDERED:
11
      IT IS FURTHER ORDERED that no further extensions will be granted.
12

13
     ___________________________________
14   UNITED STATES MAGISTRATE JUDGE
15

16             May 6, 2020
     DATED:________________________
17

18
19

20

21

22

23

24

25

26
27

28

                                                       5
       Case 3:18-cv-00031-MMD-WGC Document 71
                                           70 Filed 05/05/20 Page 6 of 6




 1                                     CERTIFICATE OF SERVICE

 2          I certify that I am an employee of the Office of the Attorney General, State of Nevada and that

 3   on this 5th day of May, 2020, I caused a copy of the foregoing, UNOPPOSED MOTION FOR

 4   EXTENSION OF DISPOSITIVE MOTION DEADLINE (Third Request)1, to be served, by U.S.

 5   District Court CM/ECF Electronic Filing on the following:

 6

 7   Douglas E. Shields, #1049699
     C/O LCC Law Librarian
 8   Lovelock Correctional Center
     1200 Prison Road
 9   Lovelock, NV 89419
     lcclawlibrary@doc.nv.gov
10

11

12

13                                              /s/ Caitie Collins________________________
                                                An employee of the
14                                              Office of the Attorney General
15

16

17

18
19

20

21

22

23

24

25

26
27

28

                                                       6
